 



May 31, 2005

Mr. James Caparro
11 Elden Drive
Saddle River, NJ 07458

Thomas Costabile
158 Brown Stone Court
Old Tappan, NJ 07675

Dear Jim and Tom:

     On the date hereof, Glenayre Electronics, Inc. (“GEI”), James Caparro
(“Caparro”) and Thomas Costabile (“Costabile”) are executing the Limited
Liability Company Agreement (the “LLC Agreement”) of Entertainment Distribution
Company, LLC (“EDC”) as Members. Capitalized terms used but not defined herein
have the meanings ascribed thereto in the LLC Agreement. Under the terms of the
LLC Agreement, (1) GEI is making an initial capital contribution as described in
the LLC Agreement (the “GEI Initial Capital Contribution”), (2) each of Caparro
and Costabile (together with GEI, the “Initial Members”) are making the initial
capital contributions as described in the LLC Agreement (together with the GEI
Initial Capital Contribution, the “Initial Capital Contributions”), and (3) each
of Caparro and Costabile have been granted certain Profits Interests in EDC (the
“Profits Interests”).

     The Initial Members are entering into this letter agreement to grant to
Caparro and Costabile the anti-dilution rights with respect to the Profits
Interests described in the following sentence (the “Anti-Dilution Rights”). If
GEI or any of its Affiliates makes any capital contributions above the GEI
Initial Capital Contribution (including deemed capital contributions pursuant to
Section 2.7 of the LLC Agreement) (“Additional Capital Contributions”), the
Initial Members or their Affiliates will grant additional Profits Interests to
Caparro and Costabile such that their total Profit Interests will equal what
their respective Profits Interest would have been had such Additional Capital
Contributions been made by GEI and included within the GEI Initial Capital
Contribution.

     Annexes 1 and 2 attached hereto illustrate how the Anti-Dilution Rights
would operate assuming that $200 million is available to distribute to all
Members. Annex 1 provides an example of the Distributions that would be
available to be made to the Initial Members and the Profits Members based on the
expected Initial Capital Contributions and a third party having made additional
capital contributions that together with the Initial Capital Contributions equal
$60 million, the purpose of which is to demonstrate the impact of dilution which
impact is intended to be avoided hereby. Annex 2 provides an example of the
Distributions that would be

 



--------------------------------------------------------------------------------



 



Mr. James Caparro
Mr. Thomas Costabile
May 31, 2005
Page 2

available to be made to the Initial Members and the Profits Members based on
total Initial Capital Contributions of $60 million, the purpose of which is to
demonstrate the results to be achieved by application of the Anti-Dilution
Rights.

     It is understood and agreed that the Anti-Dilution Rights shall not alter:



  (i)   the IRR Hurdle Condition which, in accordance with Section 3.1(b)(v) of
the LLC Agreement, shall, including the effect of any Additional Capital
Contributions, in all events be required to be satisfied before any Level Three
Distributions or Level Four Distributions are required to be made with respect
to the Profits Interests; or     (ii)   any distributions received prior to any
Additional Capital Contributions by GEI or its Affiliates, Caparro or Costabile.

     It is also understood and agreed that the Anti-Dilution Rights will only
apply to Additional Capital Contributions that would cause GEI’s and its
Affiliates total Capital Contributions to equal up to $60 million and will not
apply to capital contributions made by GEI or its Affiliates in excess of such
amount.

            Sincerely,


GLENAYRE ELECTRONICS, INC.
      By:   /s/ Clarke H. Bailey         Name:   Clarke H. Bailey       
Title:   Chairman of the Board     

AGREED:

/s/ James Caparro          
James Caparro

/s/ Thomas Costabile          
Thomas Costabile

 



--------------------------------------------------------------------------------



 



Annex 1

EDC
Profit Distribution Waterfall
Example with a $35 Million Capital Contribution from GEI
and $25 Million from a Third Party

                      Capital Contribution     % Ownership        
Total Initial GEI and Class B Capital Contribution
  $ 35,000,000.00       58.3 %
Total New Capital Contribution
    25,000,000.00       41.7 %      
Total Capital Contribution
  $ 60,000,000.00       100.0 %
 
             

                                                      Level One     Level Two  
  Level Three     Level Four       Gross %     Pro Rata %     Pro Rata %     Pro
Rata %     Pro Rata %        
Class A & B Members (“Class AB”)
    70.0 %     100.00 %     82.35 %     75.68 %     70.00 %
Tier 1
    15.0 %     —       17.65 %     16.22 %     15.00 %
Tier 2
    7.5 %     —       —       8.11 %     7.50 %
Tier 3
    7.5 %     —       —       —       7.50 %      
Total
    100.00 %     100.00 %     100.00 %     100.00 %     100.00 %      

Calculation of Distribution Strike Prices

              Tier 1:  
Total Capital Contribution
  $ 35,000,000.00  
divided by Class AB
    82.35 %
 
     
Level Two Pro Rata %
  $ 42,500,000.00  
minus Total Capital Contribution
    (35,000,000.00 )
 
     
 
  $ 7,500,000.00  
multipled by Factor
    1.00x  
 
     
equals Tier 1 Distribution Strike
  $ 7,500,000.00  
 
     

                      Tier 2:     Tier 3:        
Tier 1 Distribution Strike
  $ 7,500,000.00     $ 7,500,000.00  
Multiplied by 50%
    50.0 %     50.0 %
Multiplied by Factor
    1.50x       2.00x        
Distribution Strike
  $ 5,625,000.00     $ 7,500,000.00        

Calculation of Threshold Amount

          Level One:        
Tier 1 Distribution Strike
  $ 7,500,000.00  
divided by Tier 1 Level Two Pro Rata %
    17.65 %
 
     
Sub total
  $ 42,500,000.00  
minus Tier 1 Distribution Strike
    (7,500,000.00 )
 
     
Level One Threshold Amount
  $ 35,000,000.00  
 
     

          Level Two:        
Tier 2 Distribution Strike
  $ 5,625,000.00  
divided by Tier 2 Level Three Pro Rata %
    8.11 %
 
     
Sub total
  $ 69,375,000.00  
minus Tier 1 Distribution Strike
    (7,500,000.00 )
minus Tier 2 Distribution Strike
    (5,625,000.00 )
 
     
Level Two Threshold Amount
  $ 56,250,000.00  
 
     

          Level Three        
Tier 3 Distribution Strike
  $ 7,500,000.00  
divided by Tier 3 Level Four Pro Rata %
    7.50 %
 
     
Sub total
  $ 100,000,000.00  
minus Tier 1 Distribution Strike
    (7,500,000.00 )
minus Tier 2 Distribution Strike
    (5,625,000.00 )
minus Tier 3 Distribution Strike
    (7,500,000.00 )
 
     
Level Three Threshold Amount
  $ 79,375,000.00  
 
     
 
      Level Four        
All amounts above Level Three
   

 



--------------------------------------------------------------------------------



 



Annex 1

         
Total Entertainment Distribution Company LLC Distribution
  $ 200,000,000.00  
Total Intitial GEI and Class B Ownership
    58.3 %
 
     
Value of Distribution to AB Members and Profits Interest Holders
  $ 116,666,666.67  

                          Distribution Waterfall Allocation:             Level
One Distributions               From     To                        
 
  $ —     $ 35,000,000.00                        
 
                       
AB Members
    100.00 %   $ 35,000,000.00   Level 1  
Tier 1 Profits Holders
    —       —          
Tier 2 Profits Holders
    —       —          
Tier 3 Profits Holders
    —       —                        
Total
    100.00 %   $ 35,000,000.00                

                                            Level Two Distributions            
  From     To                        
 
  $ 35,000,000.01     $ 56,250,000.00                        
 
                       
AB Members
    82.35 %   $ 17,499,999.99   Level 2  
Tier 1 Profits Holders
    17.65 %     3,750,000.00          
Tier 2 Profits Holders
    —       —          
Tier 3 Profits Holders
    —       —                        
Total
    100.00 %   $ 21,249,999.99                

                                      Level Three Distributions              
From     To                        
 
  $ 56,250,000.01     $ 79,375,000.00          
 
                       
AB Members
    75.68 %   $ 17,499,999.99   Level 3  
Tier 1 Profits Holders
    16.22 %     3,750,000.00          
Tier 2 Profits Holders
    8.11 %     1,875,000.00          
Tier 3 Profits Holders
    —       —                        
Total
    100.00 %   $ 23,124,999.99                

                                       Level Four Distributions              
Above     $79,375,000.00                        
 
                       
AB Members
    70.00 %   $ 26,104,166.68   Level 4  
Tier 1 Profits Holders
    15.00 %     5,593,750.00          
Tier 2 Profits Holders
    7.50 %     2,796,875.00          
Tier 3 Profits Holders
    7.50 %     2,796,875.00                        
Total
    100.00 %   $ 37,291,666.69                

                                      Total $     %                        
AB Members
  $ 96,104,166.66       82.37 % Total  
Tier 1 Profits Holders
    13,093,750.00       11.22 %        
Tier 2 Profits Holders
    4,671,875.00       4.00 %        
Tier 3 Profits Holders
    2,796,875.00       2.40 %                      
Total
  $ 116,666,666.67       100.00 %              

IF IRR hurdles are not met for Tier 2 and Tier 3 above, then all amounts above
the Level One threshold will be allocated as per the Level Two percentages until
the IRR hurdle is met. Thereafter, all amounts will be allocated as per the
appropriate Distribution Level.

 



--------------------------------------------------------------------------------



 



Annex 2

EDC
Profit Distribution Waterfall
Example with a $60 Million Capital Contribution from GEI

         
Total Initial GEI and Class B Capital Contribution
  $ 60,000,000.00  

                                                      Level One     Level Two  
  Level Three     Level Four       Gross %     Pro Rata %     Pro Rata %     Pro
Rata %     Pro Rata %        
Class A & B Members (“Class AB”)
    70.0 %     100.00 %     82.35 %     75.68 %     70.00 %
Tier 1
    15.0 %     —       17.65 %     16.22 %     15.00 %
Tier 2
    7.5 %     —       —       8.11 %     7.50 %
Tier 3
    7.5 %     —       —       —       7.50 %      
Total
    100.00 %     100.00 %     100.00 %     100.00 %     100.00 %      

Calculation of Distribution Strike Prices

              Tier 1:  
Total Capital Contribution
  $ 60,000,000.00  
divided by Class AB
    82.35 %
 
     
Level Two Pro Rata %
  $ 72,857,142.86  
minus Total Capital Contribution
    (60,000,000.00 )
 
     
 
  $ 12,857,142.86  
multipled by Factor
    1.00x  
 
     
equals Tier 1 Distribution Strike
  $ 12,857,142.86  
 
     

                      Tier 2:     Tier 3:        
Tier 1 Distribution Strike
  $ 12,857,142.86     $ 12,857,142.86  
Multiplied by 50%
    50.0 %     50.0 %
Multiplied by Factor
    1.50x       2.00x        
Distribution Strike
  $ 9,642,857.14     $ 12,857,142.86        

Calculation of Threshold Amount

          Level One:        
Tier 1 Distribution Strike
  $ 12,857,142.86  
divided by Tier 1 Level Two Pro Rata %
    17.65 %
 
     
Sub total
  $ 72,857,142.86  
minus Tier 1 Distribution Strike
    (12,857,142.86 )
 
     
Level One Threshold Amount
  $ 60,000,000.00  
 
     

          Level Two:        
Tier 2 Distribution Strike
  $ 9,642,857.14  
divided by Tier 2 Level Three Pro Rata %
    8.11 %
 
     
Sub total
  $ 118,928,571.43  
minus Tier 1 Distribution Strike
    (12,857,142.86 )
minus Tier 2 Distribution Strike
    (9,642,857.14 )
 
     
Level Two Threshold Amount
  $ 96,428,571.43  
 
     

          Level Three        
Tier 3 Distribution Strike
  $ 12,857,142.86  
divided by Tier 3 Level Four Pro Rata %
    7.50 %
 
     
Sub total
  $ 171,428,571.43  
minus Tier 1 Distribution Strike
    (12,857,142.86 )
minus Tier 2 Distribution Strike
    (9,642,857.14 )
minus Tier 3 Distribution Strike
    (12,857,142.86 )
 
     
Level Three Threshold Amount
  $ 136,071,428.57  
 
     
 
      Level Four        
All amounts above Level Three
   

 



--------------------------------------------------------------------------------



 



Annex 2

         
Total Entertainment Distribution Company LLC Distribution
  $ 200,000,000.00  
Total GEI and Class B Ownership
    100.0 %
 
     
Value of Distribution
  $ 200,000,000.00  

                             Distribution Waterfall Allocation:            
Level One Distributions               From     To                        
 
  $ —     $ 60,000,000.00                        
Level 1
                       
AB Members
    100.00 %   $ 60,000,000.00   Level 1  
Tier 1 Profits Holders
    —       —          
Tier 2 Profits Holders
    —       —          
Tier 3 Profits Holders
    —       —                        
Total
    100.00 %   $ 60,000,000.00                

                                        Level Two Distributions              
From     To                        
 
  $ 60,000,000.01     $ 96,428,571.43                        
Level 2
                       
AB Members
    82.35 %   $ 29,999,999.99   Level 2  
Tier 1 Profits Holders
    17.65 %     6,428,571.43          
Tier 2 Profits Holders
    —       —          
Tier 3 Profits Holders
    —       —                        
Total
    100.00 %   $ 36,428,571.42                

                                           Level Three Distributions            
  From     To                        
 
  $ 96,428,571.44     $ 136,071,428.57          
Level 3
                       
AB Members
    75.68 %   $ 29,999,999.99   Level 3  
Tier 1 Profits Holders
    16.22 %     6,428,571.43          
Tier 2 Profits Holders
    8.11 %     3,214,285.71          
Tier 3 Profits Holders
    —       —                        
Total
    100.00 %   $ 39,642,857.13                

                                         Level Four Distributions              
Above     $136,071,428.57                        
Level 4
                       
AB Members
    70.00 %   $ 44,750,000.01   Level 4  
Tier 1 Profits Holders
    15.00 %     9,589,285.72          
Tier 2 Profits Holders
    7.50 %     4,794,642.86          
Tier 3 Profits Holders
    7.50 %     4,794,642.86                        
Total
    100.00 %   $ 63,928,571.45                

                                     Total   Total $     %                      
 
AB Members
  $ 164,750,000.00       82.37 % Total  
Tier 1 Profits Holders
    22,446,428.57       11.22 %        
Tier 2 Profits Holders
    8,008,928.57       4.00 %        
Tier 3 Profits Holders
    4,794,642.86       2.40 %                      
Total
  $ 200,000,000.00       100.00 %              

IF IRR hurdles are not met for Tier 2 and Tier 3 above, then all amounts above
the Level One threshold will be allocated as per the Level Two percentages until
the IRR hurdle is met. Thereafter, all amounts will be allocated as per the
appropriate Distribution Level.

 